dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-018-CV





MAGNOLIA MEDIA GROUP, INC.
		         APPELLANT AND APPELLEE
    
                    
 
 

V.



THE MORRISON GROUP, INC.            
		  APPELLEE
 AND APPELLANT







----------

FROM THE 141
ST
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered  “Joint Motion To Dismiss Appeals.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal and the cross-appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue. 





PER CURIAM	





PANEL D:	CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED: April 8, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.